                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION


DENNIS PIETA and MICHAEL BELL, )
                               )
      Plaintiffs,              )
                               )
v.                             )                   CIVIL ACTION 21-0034-WS-N
                               )
CDE SECURITY & AUTOMATION, LLC )
and BRAD JOSEPH CANOVA,        )
                               )
      Defendants.              )


                                  DEFAULT JUDGMENT

       In accordance with the separate Order entered on this date, it is ordered, adjudged and
decreed that DEFAULT JUDGMENT be, and the same hereby is, entered in favor of plaintiffs,
Dennis Pieta and Michael Bell, and against defendant CDE Security & Automation, LLC in the
total amount of $60,644.84,. It is further ordered, adjudged and decreed that DEFAULT
JUDGMENT be, and the same hereby is, entered in favor of plaintiffs, Dennis Pieta and
Michael Bell, and against defendant Brad Joseph Canova in the amount of $27,314.92, such
amount to be joint and several with the judgment entered against CDE Security & Automation,
LLC.


       DONE and ORDERED this 15th day of July, 2021.


                                            s/ WILLIAM H. STEELE
                                            UNITED STATES DISTRICT JUDGE
